 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        JAVIER CASTILLO,                                   CASE NO. C18-5796RBL
 9
                                Plaintiff,                 ORDER
10               v.

11      WCC SUPERINTENDENT, et al.,

12                              Defendants.

13

14          THIS MATTER is before the Court on Magistrate Judge Creatura’s Report and

15   Recommendation [Dkt. # 40]. The R&R recommends that the Court Grant Defendants’ Motion

16   for Summary Judgment [Dkt. # 26] and Dismiss the case with prejudice. It also recommends

17   revoking Plaintiff Castillo’s in forma pauperis status in the event he appeals.

18          (1) The Report and Recommendation is ADOPTED;

19          (2) Defendants’ Motion for Summary Judgment is GRANTED, and all of Castillo’s

20               claims are DISMISSED with prejudice;

21          (3) For the reasons articulated in the R&R, Castillo’s in forma pauperis status is

22               REVOKED in the event of an appeal;

23          (4) Castillo’s Motion for an Extension of Time [Dkt. # 41] is DENIED as moot; and

24


     ORDER - 1
 1         (5) The Clerk shall send copies of this Order to the parties and to Magistrate Judge

 2               Creatura.

 3         IT IS SO ORDERED.

 4         Dated this 3rd day of March, 2020.

 5

 6                                                      A
                                                        Ronald B. Leighton
 7                                                      United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
